Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150957                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  BANK OF NEW YORK MELLON, f/k/a BANK                                                                                 Justices
  OF NEW YORK, as Trustee for the Certificate
  Holders of CWABS, INC., ASSET-BACKED
  CERTIFICATES SERIES 2003-3,
              Plaintiff-Appellant,
  v                                                                 SC: 150957
                                                                    COA: 316521
                                                                    Wayne CC: 11-008424-CH
  JAAFAR K. JAAFAR and BADIA JAAFAR,
             Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 23, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.

          An offer “is the manifestation of willingness to enter into a bargain, so made as to
  justify another person in understanding that his assent to that bargain is invited and will
  conclude it.” See Eerdmans v Maki, 226 Mich App 360, 364 (1997). Here, and contrary
  to the judgment of the Court of Appeals, the January 20, 2012 e-mail from plaintiff’s
  counsel to defendants’ counsel did not constitute an offer to settle this case. Instead, this
  e-mail inquired whether defendants would present an offer at some point in the future,
  which they did, through a subsequent e-mail by their counsel. Defendants’ counsel
  confirmed that this subsequent e-mail was an offer by later inquiring whether plaintiff
  had accepted their offer. For these reasons, and for the reasons stated by the Court of
  Appeals’ dissenting opinion, no enforceable settlement agreement existed to bind the
  parties in this case. We REMAND this case to the Wayne Circuit Court for further
  proceedings not inconsistent with this order.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2015
           s0630
                                                                               Clerk